Pfeifer, J.,
dissenting. The development scheme at issue in this case transfers value from- one lot to other lots by granting easements of enjoyment in a *713recreational lot to residential lots. The value of the residential lots — the dominant estates — was increased by these conveyances, and the value of the recreational lot — the subservient estate — was decreased.
Somehow the majority concludes that the General Assembly mandates that county auditors should ignore this transfer of value despite the fact that R.C. 5715.01 provides:
“ * * * The rules shall provide that in determining the true value of lands or improvements thereon for tax purposes, all facts and circumstances relating to the value of the property, its availability for the purposes for which it is constructed or being used, its obsolete character, if any, the income capacity of the property, if any, and any other factor that tends to prove its true value shall be used.” (Emphasis added.)
In this case, the conveyance of an easement appurtenant is a fact that relates to the value of the property and was, thus, appropriately considered by the auditor.
Alliance Towers, Ltd. v. Stark Cty. Bd. of Revision (1988), 37 Ohio St.3d 16, 523 N.E.2d 826, is factually distinguishable from this case. Alliance Towers addresses the appropriate standard of valuation to be used for taxation purposes when property is operated with assistance from the federal government. The lots of real property at issue in Alliance Towers were not encumbered by interests conveyed to other parcels of land. Thus, there was no transfer of value from one lot to another.
Wright, J., concurs in the foregoing dissenting opinion.